DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the Group I, claims 1-12, in the reply filed on 10/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)); and, therefore, made final. 
Claims 13-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention(s), there being no allowable generic or linking claim. Election was made/treated as without traverse in the reply filed on 10/21/2021.
Claims 1-12 as filed on 10/12/2020 are under examination in the instant office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0068919 (Chen et al), Anupama et al (“Value-added food: Single cell protein”. .
The cited document US 2016/0068919 (Chen et al) discloses a composition comprising a biomass material of bacteria Clostridium tyrobutyricum in amount about 30% (par. 0068, lines 5-7; par. 0072, lines 5-7) grown on various feedstocks and bacterial fermentation products including at the very least a butyric acid (tables 1-2). The bacteria belonging to Clostridium tyrobutyricum is a spore-forming bacteria and, thus, cells contains endospores or bacterial cells are sporulated within the meaning of the claims.  The bacteria belonging to Clostridium tyrobutyricum are characterized by oval to rod “clostridial” morphological form within the meaning of the claims.  The cited document teaches that bacterial strain of the composition including Clostridium tyrobutyricum can be an engineered or genetically modified as long as it is able to produce butyric acid (last line of par. 0040; par. 006, lines 6-8). The cited document teaches that Clostridium tyrobutyricum is cultured or pre-cultured (par. 0068, 0072); and, thus, it is “adaptively evolved” within the meaning of the claims. The composition with bacterial biomass and its fermentation product is suitable for animal feed or food, and it includes bacteria cells; and thus, the composition is an animal feed product and/or a probiotic preparation within the meaning of the claims. The cited document also teaches incorporation of other bacteria including Clostridium tyrobutyricum (par. 0041; par. 0037, last 5 lines).
Thus, the cited document US 2016/0068919 (Chen et al) teaches the same product as claimed except that the cited document does not recognize protein content and amino acid contents in the bacterial cells of Clostridium tyrobutyricum.
Clostridium species comprises more than 70% of protein, about 7% of lysine and about 1.7% of methionine (see US 2016/0338380 at par. 0061; par. 0016).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to provide a feed product with biomass of Clostridium tyrobutyricum as disclosed by US 2016/0068919 (Chen et al) as a protein and amino acid rich product suitable for animals with a reasonable expectation of success because bacterial biomass including biomass of representatives of Clostridium species is characterized by protein content of more than 70% of protein, nearly about 7% lysine and more than 1% of methionine as evidenced by the cited prior art references (Anupama and US 2016/0338380). 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0068919 (Chen et al), Anupama et al (“Value-added food: Single cell protein”. Biotechnology Advances, 2000, 18, pages 459-479) and US 2016/0338380 (Simpson et  as applied to claims 1 and 3-12 above, and further in view of US 2016/0338380 (Simpson et al).
The cited US 2016/0068919 (Chen et al), Anupama et al and US 2016/0338380 (Simpson et al) are relied upon as explained above. 
In particular, the cited US 2016/0068919 (Chen et al) teaches a product suitable as animal feed comprising biomass material of bacteria Clostridium tyrobutyricum. But US 2016/0068919 (Chen et al) is silent about bacteria Butyribacterium methylotrophicum. 
However, the cited US 2016/0338380 (Simpson et al) further teaches and suggests incorporation of biomass of bacteria Butyribacterium methylotrophicum, which is capable of growing of various feedstock substrates (table 1, line 4) into bacterial biomass-comprising compositions with various Clostridium (par. 0005; table 1) for providing animal feed compositions with high protein and amino acids contents (par. 0016) suitable for various animals (par. 0007). 
Although the cited US 2016/0338380 (Simpson et al) is silent about amounts of Butyribacterium methylotrophicum in the bacterial biomass-comprising product, the cited US 2016/0068919 (Chen et al) teaches and suggests to provide for about 30% of bacteria for growing on feedstock substrates as intended for bioconversion of feedstock substrates and making products suitable as animal feeds. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to add bacteria Butyribacterium methylotrophicum into bacterial biomass-comprising product of the cited US 2016/0068919 (Chen et al) with a reasonable expectation of success for providing 
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
Vera Afremova
January 4, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653